DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (GB2164690 hereinafter “Dean”).

With regard to claim 1, 
A finger protection device (shown in figures 1-4) for bridging a gap of a building opening, the building opening being a door (see figure 4), wherein the building opening comprises a leaf (see leaf in figure 4) to close the building, wherein the building opening has a first part (part where 9 is mounted in figure 4) and second part (part where 4 is shown in figure 4), wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) with an end-face first end and an end-face second end (see opposing end-faces in figure 2) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable together with the winding shaft (2) to the first part of the building opening (part where 9 is mounted in figure 4), thereby defining a winding shaft side and wherein the roller blind web (3) is fastenable to the second part of the opening (part where 4 is shown in figure 4) by way of a second end (see figure 4), 
Wherein 
the finger protection device (shown in figures 1-4) comprises a first and a  second holder (14, 15 apart of 9 on both sides), wherein the first holder (14, 15 apart of 9 on top) is arranged on the end-face first end of the winding shaft (2) and the second holder (14, 15 apart of 9 on bottom) is arranged on the end-face second end of the winding shaft (2), 
wherein the first and the second holders (14, 15 apart of 9 on both sides) serve together for fastening the finger protection device (shown in figures 1-4) on the winding shaft (2) side to the first part of the building opening (see opening in figure 4) and 
wherein the wound roller blind web (3) forms an outermost surface, as a result of which the finger protection device (shown in figures 1-4) is realized to be used without a housing in the first part of the building opening (the following statement “realized to be used without a housing” is being read as capable of being used without a housing. Realized to be used without a housing is functional and not a specifically required negative limitation).
Note: While the reference discloses a housing (1) it is also capable of functioning without the housing and therefore meets the limitation as currently claimed.

With regard to claim 2, 
wherein the first holder (14, 15 apart of 9 on top) is displaceable in a guided manner (14, 15 apart of 9 are guided on shaft 2) relative to the second holder (14, 15 apart of 9 on bottom) and wherein a position of the first holder (14, 15 apart of 9 on top) is fixable (14, 15 attaches device to wall) for fastening the finger protection device (shown in figures 1-4).

With regard to claim 6, 
wherein the winding shaft (2) is held in a clamped manner (fastened at both ends by holders 14, 15 on both sides) between the first and the second holders (14, 15 apart of 9 on both sides). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Haan (US20140075871 hereinafter “Haan”).

With regard to claim 3 and 4, Dean does not teach a rail in which the first and second holders (14, 15 apart of 9 on both sides) are displaceable.

However, Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position in order to clamp the winding shaft (2, when provided with Dean). (When combined female brackets 15 will be displaceable in a guided manner within the rails allowing the female bracket to slide up and down depending on where the user chooses to mount it).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of holders can be displaced because this adds structure to the mounting structure while also allowing the holder to be mounted at different heights depending on varying sizes of the winding shaft.


With regard to claim 5, Haan teaches 
wherein the rail (10) is fastenable to the first part of the building opening (rail 10 can be attached to opening shown in Dean) (when combined with Dean, rail will be mounted on wall surface which allows the fastening means to be displaced and mounted within the rail).

Claims 7-9, 11-14, 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Ng (US10619414 hereinafter “Ng”)
With regard to claim 7, Dean does not teach that the first holder and second holder comprises a base plate for abutment against the winding shaft and has a leg on the base plate for fastening.

However, Ng teaches a holder (4 on each side) that comprises a base plate (see base plate of 4 in figure 6) that abuts a shaft (2) and a leg (top portion of 4 shown in figure 6) on the base plate (see base plate of 4 in figure 6) for fastening on a surface (see figure 2) (when combined with Dean, the holders of Ng will replace those of Dean)

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that contains a base plate and a leg because this allows the holder to be mounted to a wall surface while also securing the winding shaft in place by further clamping the shaft between holders.


With regard to claim 8, Ng teaches
wherein the base plate (see base plate of 4 in figure 6) comprises a window (see opening of 4 in figure 6) which forms an access to a spindle (5, when provided with winding shaft of Dean) of the winding shaft (2, when provided with Dean).

Examiner notes that although applicant does not show the “spindle” in the figures provided, a spindle (5) is shown in Dean and the window of the base plate would line up with the spindle.

With regard to claim 9, Dean does not teach that the first or second holders is displaceable along a longitudinal groove in order to clamp the winding shaft between them. 

	However, Ng teaches a first and second holder (4 on each side) that is displaceable along a longitudinal groove (see figure 1 and 2 showing 4 capable of displacing the upper inner surface of the window at any location capable of clamping the shaft 2 between holders)

	It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that is capable of being displaced along a longitudinal groove because this allows the device to be easily mounted at different heights along a longitudinal surface. 

With regard to claims 11, 13, and 14, Dean teaches
wherein the winding shaft (2) comprises a cover (9) on at least one end face (see figure 2) 
Dean does not teach that’s it’s two holders (14, 15 apart of 9) encompasses the cover (9)
However, Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2) in a non-rotatable manner (“it is necessary to secure end 19 to prevent its rotational movement”, column 5 lines 30-31). The holder (4 on each side) comprises a partially circumferential apron (see area surrounding opening of 4 in figure 6) for encompassing the cover (19).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted. 

With regard to claim 12, Dean teaches
wherein the winding shaft (2) comprises a cover (9) on each of the two end faces (see figure 2) 
Dean does not teach that’s it’s two holders (14, 15 apart of 9) encompasses the cover (9)
However Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted.

With regard to claim 17, Dean teaches
	A finger protection device (shown in figures 1-4) for bridging a gap of a building opening, the building opening being a door (see figure 4) wherein the building opening comprises a leaf (see leaf in figure 4) to close the building, wherein the building opening has a first part and a second part, wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable together with the winding shaft (2) to a first part of the opening (see opening in figure 4) on the winding shaft (2) side and wherein the roller blind web (3) is fastenable to part of the opening (see opening in figure 4) by way of a free second end (see figure 4), 

	Dean teaches that the finger protection device comprises at least one first and one second holder (14, 15 apart of 9 on both sides) attached to the cover
	Dean does not teach that the respective holders encompass the cover and comprise one leg each for fastening and wherein the winding shaft is held in a clamping manner between holders.
However, Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2) in a non-rotatable manner. 
(when combined, holders 14, 15 apart of 9 will be replaced with holder (4) of Ng that encompasses the cover and clamp the shaft between holders)

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted.

With regard to claim 18, Dean does not teach that the first or second holder comprises a base plate and a leg

	However, Ng teaches a first and second holder (4, 5) that comprises a base plate (see base plate of 4 in figure 6) for abutment against the shaft (2) and a leg (top portion of 4 adjacent to base plate  of 4) which is arranged at an angle on the base plate (see base plate of 4 in figure 6) for fastening (see figure 2).
	(when combined with Dean, the holders of Ng will replace those of Dean and be aligned in the vertical direction as originally shown in Dean)
	It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted.

	With regard to claim 19, Ng teaches
wherein the base plate (see base plate of 4 in figure 6) comprises a window (see opening of 4 within the base plate) which forms an access to a spindle (5 of Dean) of the winding shaft (2 of Dean).
	 
	With regard to claim 20, Dean does not teach that the first or second holders is displaceable along a longitudinal groove in order to clamp the winding shaft between them. 

	However, Ng teaches a first and second holder (4 on each side) that is displaceable along a longitudinal groove (see figure 1 and 2 showing 4 capable of displacing the upper inner surface of the window at any location capable of clamping the shaft 2 between holders)

	It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that is capable of being displaced along a longitudinal groove because this allows the device to be easily mounted at different heights along a longitudinal surface. 

	With regard to claim 22, Ng teaches
wherein the respective holder (4 on each side) encompasses the respective cover (19) in a non-rotatable manner.

	With regard to claim 23, Ng teaches
wherein the respective holder (4 on each side) comprises an at least partially circumferential apron (opening of 4 combined with 9 form circumferential apron) for encompassing the respective cover (19).

Claims 10, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Ng in further view of Haan

With regard to claim 10, Dean in view of Ng does not teach that the longitudinal groove is arranged in a rail

However, Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position in order to clamp the winding shaft (2, when provided with Dean)
(when combined with Dean in view of Ng, fastening means apart of the leg portion of 4 of Ng will be inserted between rails of Haan thus allowing the fastening means to be displaceable in a guided manner and fixable where chosen along the rail. Once fixed the shaft of Dean will be clamped between holders securing it in place).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of holders can be displaced because this adds support to the mounting structure while also allowing the holder to be mounted at different heights depending on varying sizes of the winding shaft.

With regard to claims 15 and 16, Dean teaches
A finger protection device (shown in figures 1-4) for bridging a gap of a building opening, the building opening being a door (see figure 4) wherein the building opening comprises a leaf (see leaf in figure 4) to close the building, wherein the building opening has a first part and a second part, wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable together with the winding shaft (2) to a first part of the opening (see opening in figure 4) on the winding shaft (2) side and wherein the roller blind web (3) is fastenable to part of the opening (see opening in figure 4) by way of a free second end (see figure 4). 

Dean teaches wherein the winding shaft (2) comprises a cover (9) on at least one end face (see figure 2) 
Dean does not teach that’s it’s two holders (14, 15 apart of 9) encompasses the cover (9)
However, Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2) in a non-rotatable manner. 
(when combined, holders 14, 15 apart of 9 will be replaced with holder (4) of Ng that encompasses the cover)

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted. 
	
Dean in view of Ng as stated above teaches fastening means (see flat top of 4 in Ng shown in figures 2-3 and 6-7) but does not teach a rail in which the fastening means can be displaced in a guided manner along a longitudinal direction

However, Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position to clamp the winding shaft (2, when provided with Dean). 
(when combined with Dean in view of Ng, fastening means apart of 4 of Ng will be inserted between rails of Haan thus allowing the fastening means to be displaceable in a guided manner and fixable where chosen along the rail. Once fixed the shaft of Dean will be clamped between holders securing it in place.)

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of fastening means can be displaced because this adds support to the mounting structure while also allowing the fastening means to be mounted at different lengths depending on varying sizes of the winding shaft. 
 
	With regard to claim 21, Dean in view of Ng does not teach that the longitudinal groove is arranged in a rail.

	However, Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position to clamp the winding shaft (2, when provided with Dean). 
(when combined with Dean in view of Ng, fastening means apart of the leg portion of 4 of Ng will be inserted between rails of Haan thus allowing the fastening means to be displaceable in a guided manner and fixable where chosen along the rail. Once fixed the shaft of Dean will be clamped between holders securing it in place.)

	It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of fastening means can be displaced because this adds support to the mounting structure while also allowing the fastening means to be mounted at different lengths depending on varying sizes of the winding shaft and lower or higher heights needed.


Response to Arguments
In response to the drawings, the examiner has accepted the drawings filed on 02/21/2020 on the PTO-326 form being sent with this action.
In response to the claim for foreign priority, the examiner has acknowledged the claim for foreign priority on the PTO-326 form being sent with this action.
Applicant argues that Dean does not teach the claim limitations of claim 1 because Dean has a housing. However, the claim language found in claim 1 recites that “the wound roller blind web forms an outermost surface, the finger protection device is realized to be used without a housing…”. The roller blind web is wound around the shaft as shown in figure 1 at a first end, while also having a second end that “forms an outermost surface”. The claim as interpreted states that the finger protection device is realized to be used without a housing however the claim does not specifically require that the finger protection device does not have a housing. As claimed the prior art needs to be capable of functioning without a housing and Dean is capable of functioning without the housing (1) and therefore meets all claim limitations (see above rejection regarding claim 1 for further details).
Nevertheless, if the claim was amended to specifically exclude the use of a housing with a negative limitation, a roller web without a housing is shown in the following US patents: US11332973, US10619414, and US10934775 amongst others. Applicant further argues that there would be no reason to combine Dean with a roller web that does not have a housing. However, Dean’s finger protection device would still function as intended without a housing. Dean’s finger protection device without a housing would reduce cost, lower the weight of the device, and allow the web to move freely without restriction, all while retaining its intended function. 
Regarding claims 15 and 16, applicant argues that Ng does not teach a cover for the shaft (2) because the cover (19) is an end of a motor. However, the motor as seen in figure 6 and 7 act as a cover in which a holder (4) encompasses the cover and/or motor. The reference Ng was used to teach that a holder encompassing a cover on a shaft would have been obvious to one ordinary skilled in the art. Although the cover (19) is detailed to be a “roller tube motor”, the motor still provides the same function as a cover with a holder that encompasses it to clamp the shaft (2) in place (see rejection above for further details regarding the combination). Applicant further argues that Haan does not teach a bracket and/or holder being displaceable along a rail in a guided manner. However, in figure 6 of Haan the bracket (60) is should within a guide groove and in between two rails. The bracket is capable of being guided up and down and fixed to any one of the holes shown within the groove of the rails as required by the claim. Examiner would like to further point out that the claim recites “fastening means which is displaceable in a guided manner…”, the use of the word displaceable would indicate that the fastening means is capable of moving in a guided manner and not that the fastening means is displaced in a guided manner (see rejection above for further details regarding the combination).
Regarding claim 17, applicant argues that Ng does not disclose a holder encompassing a cover. The disclosed “motor” of Ng acts as a cover to cover the shaft (2) and is further encompassed by a holder (4) (see rejection above for further details regarding the combination).
Newly added claims 18-23 have been rejected as can be viewed from the rejections stated above.
The above rejections have been modified to address newly added claim limitation and to further clarify the prior arts of record as they pertain to the corresponding claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637